FARIS, J.
(dissenting) — I find myself unable to concur with the views of our learned Commissioner in this cause.
It is elemental, I premise, that this is either an action at law, or it- is an action in equity. If it is an action in equity, the doctrine of laches operating on an abandonment, with scienter of all the facts, existing through a period of 38 years, coupled with the making of vast and valuable improvements and an increase in value of the premises in dispute from $200 to $18,000 would seem to have had the .effect of extinguishing the title of plaintiff. [Shelton v. Horrell, 232 Mo. 358.] If it is an action at law, then the findings of the learned trial court on disputed questions of fact in a jury-waived case are conclusive on this court when such findings are supported by any substantial evidence (Woods v. Johnson, 264 Mo. l. c. 293; Hatton v. St. Louis, 264 Mo. 634; In re Lankford’s Estate, ante, p. 1; Chilton v. Nickey, 261 Mo. 232), and in any such case, absent error in admitting evidence, or in giving or in refusing declarations of law, the case must be affirmed.
Equitable Defenses. There is scant doubt that the case is one at law; . so we need not concern ourselves as to the laches contended for. It was a contest between legal titles solely, and no equitable relief- was decreed by the judgment nisi. Plaintiff asserted no equities and had no equities to establish. He either has a legal title, or he has no title whatever. Defendant either has a legal title by virtue of the Statute of Limitations, or a title deraigned through the sale to his *408mesne grantor under orders of the prohate court, or he has no title of any kind. .While defendant- in his answer prayed the court nisi to cancel as' an alleged cloud upon defendant’s title, the deed from plaintiff’s mother to the plaintiff, being the identical conveyance through which the latter claimed the legal title to the land in dispute, such a mere empty claim in the form of equity is not sufficient to invoke that jurisdiction. Defendant, in order to entitle him to equitable relief and convert the action into one sounding in equity, must plead some defense, or some claim to affirmative relief, bottomed on some one of the well-known grounds upon which equity assumes jurisdiction. Here the deed of which defendant sought cancellation was merely a conveyance in plaintiff’s chain of title, which evidenced a claim of title adverse to that asserted by defendant. The only-grounds urged for such cancellation were legal grounds, bottomed upon the contention, in the-last analysis, that defendant’s legal title from the agreed common source is better than that of plaintiff. It is elementary that equity will not assume jurisdiction under these conditions. If equity could be made to take jurisdiction under such facts, every action in ejectment can willy-nilly be thrown into equity by the simple expedient of praying relief (by way of cancellation) against all conveyances evidencing the adverse chain of title.
It is also true that defendant’s answer contains abortive and wholly irrelevant recitals, touching a mortgage on the land in controversy. This mortgage it is averred was executed in 1872, but it contained an error in. the description of the land. The pertinent recitals in the answer, as likewise does the evidence offered upon the trial, show conclusively that, this mortgage is not in defendant’s chain of title; that he is not claiming under it and could not claim under it if he desired to do so. Foreclosure, subrogation, reformation and the lien of it, if any there ever was, have all been outlawed by the Statute of Limitations for almost a quarter of a century. Defendant merely recites, seemingly as a sort of sentimental defense, the fact that, a mortgage was at*409tempted to be executed, but such execution failed on account of an error in describing the land. He neither recites facts warranting reformation or foreclosure or subrogation, nor does he pray for any such relief, nor was he upon the facts averred entitled to any such relief, if he had prayed for it.
Questions of Fact. Granting, at least for the argument’s sake, that defendant could .not have been heard to complain if the trial court had seen fit to regard the action as one converted into equity by wholly insufficient and irrelevant cross-bills, it is enough to say upon this head, that it was tried below as a suit at law. The learned court nisi obviously so regarded it because he gave numerous declarations of law. Learned counsel for plaintiff obviously so regarded it below and so regard it here. For they requested and the court gave many declarations of law upon the trial, and the only errors they have assigned here are bottomed upon the court’s giving alleged bad and refusing good declarations of law. We must assume that both the court nisi and counsel are not unaware of the settled rule that declarations of law and instructions have no place in an equity suit. No citations are necessary, for the cases are legion, wherein we have ruled that this court upon an appeal is irrevocably bound by the theory upon which a case is tried below. So, in this case there is no room for the doctrine of’ laches. [Chilton v. Nickey, supra; Leslie v. Carter, 240 Mo. 552; Troll v. St. Louis, 257 Mo. 626; Stanton v. Thompson, 234 Mo. 7.]
Plaintiff, being cast nisi, had cast on him here the burden of proving harmful error, before we are authorized to reverse the case.
The only errors assigned or complained of, are three, all having reference to the alleged erroneous modification of one instruction, and to the refusal to give two other instructions, which plaintiff offered nisi.
*410Prior Debt. *409I. The court modified an instruction prepared and offered by plaintiff by adding thereto the words “and *410the court declares the Marr debt to be a lien of some kind, within the meaning . of this instruction. ’ ’ This instruction as modified, with the modification italicized, reads thus:
“And the court further declares as a matter of law that, under the homestead law in force in the year 1873, the homestead so vested in such widow and children was not subject to the payment of the debts of said Stephen Lewis, unless legally charged thereon in his lifetime, and.that these words mean that there must have been a lien of some kind imposed upon the homestead during the lifetime of said Stephen Lewis, and the court declares the Marr debt to be a ‘lien of some hind’ within the meaning of this instruction-”
Was this addendum reversible error? I think not. If the court found (a) that Stephen Lewis filed his deed to this alleged homestead on July 19, 1872, and (b) gave his note for $110 to Marr for the purchase price of a horse on January 20, 1872, or at any time prior to filing his deed for record, then the debt for which the land was sold was a debt contracted before the land became a homestead, and one for which such homestead could be sold. [Sec. 7, p. 698, 1 Wagner’s Stat. 1872; Acreback v. Myer, 165 Mo. l. c. 685; Barton v. Walker, 165 Mo. l. c. 30; Payne v. Fraley, 165 Mo. 191; Keeline v. Sealy, 257 Mo. 498; Sperry v. Cook, 247 Mo. 132.] But citations of authorities are stale and unprofitable, for the statute in force in the year 1872, at the identical time at which this homestead was acquired, read thus:
“Such homestead shall be subjéct to attachment and levy of execution upon all causes of action existing at the time of the acquiring such homestead, except ais herein otherwise provided; and, for this purpose, such time shall be the date of the filing in the proper office for the records of deeds, the deed of such homestead, and (in case of existing estates) such homestead shall not be subject to attachment or levy of execution upon any liability hereafter created.” [1 Wag. Statutes, sec. 7, p'. 698.]
As the learned trial court might well have found, and evidently, as he did find, the land was sold by the *411administrator under an order of the probate court to pay the debt due to Marr, which debt was contracted on the 20th day of January, 1872, some six months before the deed was recorded. This land was not sold under the defective mortgage given to Marr by Stephen Lewis, in the latter’s lifetime. Obviously this was because the erroneous description of the land would have made a sale under this mortgage absolutely void, unless and until the mortgage had been reformed in equity. Marr, the owner of the note which evidenced the above debt, obtained judgment thereon in the circuit court, in March, 1875, and likewise procured in the said, circuit court a decree of foreclosure of this defective mortgage. Subsequently, and in May, 1875, Marr filed this judgment in the probate court; had it classified, and thereon later procured an order of sale of the land to pay said judgment debt;-following which in due course and duly, as the record discloses, the land was sold, and being stricken off to Marr, a proper administrator’s deed'was made to him, which deed is in defendant’s chain of title. The void mortgage, the judgment of the circuit court, and the abortive decree of foreclosure performed no office here, save and except that they identify beyond dispute the debt for which the land was sold, as being one made on-January 20, 1872.
From this it is manifest that the instruction set out above, and which the court modified, was, as offered by plaintiff, absolutely erroneous, for that it did not state the true facts. For when the record is read it appears beyond dispute that there is no mortgage, or mortgage lien in the defendant’s chain of title. When the instruction, as it was offered by plaintiff, mentions a lien, it seemingly attempted in a .far-fetched way to follow the then provisions of section 5, p. 698, of Wagner’s Statutes of 1872 (although said section does not contain the word “lien”); whereas the record was utterly barren of facts to bring the ease within the purview of the above section. And at the same time this original instruction ignored the provisions of section 7, p. 698, of Wagner’s Statutes, when the record was full of facts to bring it within the purview of the prior existing debt provision of the latter *412section, and -when such facts were the only facts in the record referring to a debt of any sort.
While therefore the learned trial court would have been justified in refusing this instruction outright, he chose to modify it, and being misled by the plaintiff’s inaccurate use of the word “lien,” instead' of the word “debt,” he himself followed this inaccuracy and used in his modification thereof the technical word “lien,” where he should, have used the broader term ‘ ‘ debt. ’ ’ He had the right both under the law and the facts to consider whether the note made to Marr, on January 20, 1872, was such a prior debt as under the provisions of section 7 of Wagner’s Statutes supra, deferred till its payment, the vesting of a homestead in the widow. So, I am of the opinion that since this modification, while technically inaccurate, was induced by plaintiff’s own error, and since it can in no way alter or change the result in this case, under the beneficent provisions of section 2082, Revised Statutes 1909, it is not reversible error.
Upon both of the above controlling questions of fact, especially the first (there is little dispute, and no place for any dispute as to the second), there was conflict in the testimony. No one can assert in the light of this record that there is not substantial testimony to uphold the view manifestly held by the trial court, that the Marr note was a debt within the provisions of said section 7 of Wagner’s Statutes. The law is settled, I apprehend, that in a case at law where no instructions are asked or given, or where those which are refused were either properly refused for inherent defects, or because they turned upon disputed questions of fact, the finding of the trial court imports precisely the same verity as a jury’s verdict. [Woods v. Johnson, supra; Hatton v. St. Louis, supra.] The modification of the above instruction (the slight technical inaccuracy being disposed of) was warranted or unwarranted, according as the trial court may have found the two questions of fact set out above.
*413II. The trial court refused to give the below instructions requested by plaintiff, to-wit:
Homestead Prior Debt. “2. The court further declares the law to be that, the vesting of a homestead in the widow and minor children as set out in the foregoing declaration No. 1, is not dependent on the filing in proper office for the record of deeds the deed of such homestead, and that, as to them, it is immaterial whether such deed be so deposited before or after the incurring of a debt by the husband subsequently to the acquiring of such homestead; that -if the court shall find from the evidence in this cause that Stephen Lewis became indebted to John W. Marr by note on the 20th day of January, 1872, the homestead of the widow and children vested in them by the death of Stephen Lewis on the 5th day of April, 1873, was not subject to sale for the payment of such debt, although the court may further find that the deed to such homestead was not filed for record until July 19, 1872.
“3. The defendant having offered in evidence as the source of his title, an administrator’s deed, dated August 21, 1876, from J. C. Stewart, as the administrator of the estate of Stephen Lewis, deceased, to John W. Marr, made in pursuance of an order of sale of the probate court for the payment of debts of the said deceased, the court declares as a matter of law that it was incumbent on the defendant, for the purpose of showing jurisdiction in the probate court to order the. sale of the homestead of the widow and children of Stephen Lewis, to establish in this cause that the debt for the payment of which such sale was so ordered was incurred by said Lewis prior to his acquiring such homestead, and defendant having failed to offer any evidence proving or tending to prove such fact, said administrator’s deed is insufficient and ineffectual to show title in John W. Marr to the premises in controversy.”
Instruction 2, supra, was palpably erroneous, unless both the statute which we quote and the written construction- thereof by this court have been wrong for forty-five years (Sec. 7, p. 698, vol. 1, Wag. Stat. 1872; *414Barton v. Walker, 165 Mo. l. c. 30; Payne v. Fraley, 165 Mo. 191; Acreback v. Myer, 165 Mo. 685; Tennent v. Pruitt, 94 Mo. 145; Berry v. Ewing, 91 Mo. 395; Clark v. Thias, 173 Mo. 628; O’Shea v. Payne, 81 Mo. 516; Creath v. Dale, 69 Mo. 41); hence, it was properly refused and error cannot be bottomed on such refusal. Indeed, appellant in his brief does not question the law on this point; he merely takes issue with the facts. But these facts, as we’have seen, were for the trial court.
In substance instruction 2 declares that the homestead vested in the widow free from the liability of being sold for a debt contracted by the husband in his lifetime and prior to the filing for record of the deed of conveyance to the husband of the land claimed as a homestead. It was held otherwise in Vermont before we adopted the law of that State on homestead (Simonds v. Powers, 28 Vt. 354; Perrin v. Sargeant, 33 Vt. 84; White v. White, 63 Vt. 577), and we have always followed the same view, which view is directly in the face of the refused instruction, as the refused instruction is directly in the face of the statute then (in 1872) and now in force. [Sec. 7, p. 698, vol. 1, Wag. Statutes; Sec. 6711, R. S. 1909.] It follows that no reversible error can be bottomed on the refusal to give instruction 2.
Recording Deed. III. Coming to the only other ground of alleged error found in the case or- urged in the brief, it will be seen that instruction 3, which the court refused to give for the plaintiff (in addition to the fact that it is in diametrical conflict with instruction 2, supra), likewise depends for itso goodness upon a sharply disputed question of fact. If the court nisi found that there was evidence tending to prove that a debt to Marr had been incurred before Stephen Lewis filed his deed for record, then he was right in refusing to give this instruction. Upon this phase we have seen that the trial court, on the question of resolving this contradiction, sat as a jury sits; hence, we cannot disturb his finding of facts; and since his finding of facts dominates wholly the question of error vel *415non for refusing this instruction, his action in refusing it was not error. Even if this were not true, we have already seen that refused instruction 2 is diametrically in conflict with refused instruction 3. If the date of the filing for record of the deed of conveyance to a homestead is the date of acquiring such homestead, then this instruction was properly refused on this ground alone. That such date is controlling, all of the authorities agree, and our statute itself provides. [Sec. 7, p. 698, Vol. 1, "Wag. Statutes, and cases cited supra; Shindler v. Givens, 63 Mo. 394; Osborne & Co. v. Evans, 185 Mo. 509; Sec. 6711, R. S. 1909.]
The above discussion comprehends all of the errors which are urged, or which can be urged upon this record for a reversal thereof. I submit that they are insufficient, and that this case ought to be affirmed.
In passing, I pause to observe that there is much said in the majority opinion with'which I do not agree, touching the so-called thirty-years Statute of Limitations, and of the comparative probative weight of the index of deeds, when contradicted by the solemn sealed certificate of' record made by the Recorder, both upon the record and upon the deed itself. I think our learned Commissioner’s conclusions upon the former point are in divers particulars opposed to what has been said by this court in the well considered cases of Abeles v. Pillman, 261 Mo. 359; Collins v. Pease, 146 Mo. l. c. 139; Rollins v. McIntire, 87 Mo. 496; DeHatre v. Edmonds, 200 Mo. 246; Land & Imp. Co. v. Epright, 265 Mo. 210; Campbell v. Greer, 209 Mo. 199, and that his views upon the latter point are not in consonance with what has been said by this court in the case of Bishop v. Schneider, 46 Mo. l. c. 479, and by Division Two of this court in Keyes v. Munroe, 266 Mo. l. c. 116, and by the St. Louis Court of Appeals in the case of Marble Co. v. Ragsdale, 74 Mo. App. 42, but since the views which I express above, and which I am constrained to take of the law of the case, fully dispose of it, I need not take up further space than merely to record the fact of my non-concurrence in the behalves mentioned.
Bond, J., concurs in these views.